Citation Nr: 1705647	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1977 to March 1988.  Among other awards, the Veteran received the Army Service Ribbon and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 Travel Board hearing.  A transcript of this hearing is of record.

In January 2014, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the service connection claim for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for asthma, thyroid problems, "nostrils" disability, and breast cancer; and entitlement to a higher evaluation for depression have been raised by the record in an August 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In the January 2014 Board remand, the Board instructed the RO to schedule the Veteran for a VA orthopedic examination to determine the etiology of her low back disability.  A February 2014 VA correspondence indicates that the RO was unable to contact the Veteran at all of the listed telephone numbers to schedule her VA examination appointment.  It appeared that the available telephone numbers were no longer valid.  Accordingly, the RO cancelled the request for an orthopedic examination.  In March 2014, the RO issued a supplemental statement of the case (SSOC) in which it denied the Veteran's service connection claim for a low back disability, noting that the inability to contact the Veteran to schedule her VA examination prevented VA from considering information that may have substantiated her claim.  Subsequently, in an April 2014 correspondence, the Veteran's representative stated that the Veteran had recently provided the representative with updated telephone contact information, which was currently of record.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has already established that a VA orthopedic examination was required in order to decide the Veteran's service claim for a low back disability.  At the time VA attempted to schedule the Veteran's VA examination, current contact information was not available.  Updated contact information has been provided by the Veteran and is now of record.  As a result, the Board finds that on remand, VA should make another attempt to schedule the Veteran for a VA orthopedic examination and obtain an opinion as to the etiology of her low back disability.  

Additionally, the Veteran submitted a signed January 2014 VA Form 21-4142 authorizing VA to obtain private treatment records from Dr. R.S.  Although the Veteran indicated that the dates of those records were provided behind the form, no dates are shown in the record.  Furthermore, the record does not reflect that VA has made any attempts to seek clarification regarding this request or has made any attempts to obtain those records.  As VA is required to assist the Veteran in obtaining records that may assist with substantiating her claim, and the Veteran indicated that she receives treatment for her back from Dr. R.S., a remand to attempt to obtain those records is required.  38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the outstanding treatment records that are not currently of record for the Veteran's low back disability, to include obtaining all outstanding treatment records from Dr. R.S. pursuant to VA Form 21-4142 submitted by the Veteran in January 2014.  If necessary, seek clarification from the Veteran on the dates of those treatment records.  

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA orthopedic examination for her low back disability by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the low back disability arose during service, or is otherwise related to service, and to also include whether any low back disability which manifested as arthritis arose within one year after discharge from service?

In providing the above opinion, the examiner should consider the following: 

* Service treatment records reflect complaints treatment, and diagnoses of a low back disorder.  In July 1979 and June 1981, the Veteran complained of ongoing back pain, lasting for one month.  In June 1981, she was diagnosed with muscle strain, rule out arthritis, and muscle spasms.  In February 1985, the Veteran reported having lower back pain with radiation to the legs and thighs for several years.  She was diagnosed with lumbar strain.  The Veteran visited sick call again for lower back pain in April 1985, December 1985, February 1986, March 1986, July 1986, and January 1988.

* With respect to a current low back disability, the Veteran has been diagnosed with minimal lower osteophytosis with possible mild degenerative changes of the centrum L5, central spinal canal stenosis, mild central disc herniation, degenerative disc disease at L5-S1, and lumbosacral sprain/strain at L1 and L5.

* The examiner is also referenced to the history provided by the Veteran, who alleges that during service she had low back problems due to constant running and carrying backpacks.  At the June 2012 Board hearing, she admitted to being treated in service and continued to have problems after service.

* Consideration also must be given to an automobile accident involving the Veteran, which occurred in April 2010.  Shortly after the accident, the Veteran complained of and was treated for low back problems.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







